DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. 
Claims 1-20 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-38 of U.S. Patent No. 10,285,681. Although the claims at issue are not identical, they are not patentably distinct from each other because the generic claim of Application 16/148865 cannot be allowed to an applicant if the prior art of Patent No. 10,285,681 discloses a species falling within the claimed genus.
Claim 1 of the instant Application is fully encompassed by claim 19 of Patent No. 10,285,681, both claims include an apparatus for covering an exposed end of a sternum having an inner layer, a pliable layer with a plurality of notches, a spine, and an outer covering. Patent No. 10,285,681 goes on to include limitations regarding these features not found in the instant application. 
Claims 2-9 of the instant Application are substantially identical to claims 20-27 of Patent No. 10,285,681 respectively. 
Claim 10 of the instant Application is fully encompassed by claim 28 of Patent No. 10,285,681, both claims include an apparatus for covering an exposed end of a sternum having an inner layer, a pliable layer with a plurality of notches, a spine, and an outer covering. Patent No. 10,285,681 goes on to include functional limitations regarding these features not found in the instant application. 
Claims 11-15 of the instant Application are substantially identical to claims 29-33 of Patent No. 10,285,681 respectively. 
Claim 16 of the instant Application is fully encompassed by claim 34 of Patent No. 10,285,681, both claims include a method of using an apparatus for covering an exposed end of a sternum having an inner layer and a pliable layer with a plurality of notches. Patent No. 10,285,681 goes on to include functional method and structural limitations regarding these features not found in the instant application. 
Claims 17-20 of the instant Application are substantially identical to claims 35-38 of Patent No. 10,285,681 respectively. 



Claim Objections
Claim 6 objected to because of the following informalities:  while the sternal cortex, sternal medulla surfaces, pectoralis major, adipose tissue and dermis are inherent to every user these features have not been introduced in the claim.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim 1, 5-8, 10, 16, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LiDonnici (US 2004/0186354) in view of Kaufman (US 4889107).
With respect claim 1, LiDonnici discloses An apparatus for covering an exposed end of a severed sternum (Fig 1, Fig 19, exposed sternum S1 shown covered by device 100a), the apparatus comprising: an inner layer configured to contact surfaces of the exposed end of the severed sternum (Fig 6, inner layer M); a pliable layer attached to the inner layer (Fig 1, pliable layer 106/102/104- [0059] pliable material detailed) and having a pliable layer width and a pliable layer length (Fig 1, pliable layer 106/102/104 shown to have a length in line with sides 102/104 and a width in between sides 102/104) first and second sides along the pliable layer length (Fig 1, sides 102/104).
LiDonnici is silent on having a plurality of notches on each of first and second sides, wherein the pliable layer is configured to be bent, during surgery, at the plurality of notches to shape the pliable layer to curvature of the exposed sternum and the pliable layer is plastically deformable such that it retains the bent shape; a spine disposed adjacent a surface of the pliable layer; and an outer covering disposed over the spine and the pliable layer and covering the spine and the pliable layer, such that the outer covering on the spine is configured to be engaged by a retractor.  
Kaufman teaches an analogous retracting system having a pliable layer 16 having a pliable layer width and a pliable layer length (Fig 3/Fig 5), the pliable layer having first and second elongated sides 
	It would have been obvious to one of ordinary skill in the art before the effectiveness of the claimed invention to modify the first and second elongated sides of LiDonnici to have the notches as taught by Kaufman, the device of LiDonnici to additionally have the spine and outer covering as taught by Kaufman, and the device of LiDonnici to be capable of bending as taught by Kaufman as the spine and covering allow for a better hold of the desired device shape (Kaufman col 2 ln 10-13) despite the pressure applied (Kaufman col 2 ln 19-20) and the notches and bending allow the device to better reach the desired shape (Kaufman col 4 ln 11-14).
With respect to claim 5, LiDonnici/Kaufman discloses The apparatus of claim 1, wherein the inner layer has an inner layer length and an inner layer width (LiDonnici Fig 2, inner layer M width shown parallel to “H”, inner layer M length shown in Fig 3), such that the inner layer is configured to be positioned to contact the exposed end of the severed sternum with the inner layer length coincident with a length of the severed sternum (LiDonnici Fig 19, inner surface M shown contacting the severed sternum exposed surface with a coinciding length).  
With respect to claim 6, LiDonnici/Kaufman discloses The apparatus of claim 5, wherein the pliable layer (LiDonnici 106/102/104) and the inner layer (LiDonnici M) are configured to be bent to conform to the exposed end of the severed sternum (Kaufman col 4 ln 5-16, inner layer 20 and pliable layer 16 are both configured to be bent) and the pliable layer width and the inner layer width are configured to be sufficient to cover the sternal cortex and the sternal medulla surfaces of the severed 
It would have been obvious to one of ordinary skill in the art before the effectiveness of the claimed invention to modify the first and second elongated sides of LiDonnici to have the notches as taught by Kaufman, the device of LiDonnici to additionally have the spine and outer covering as taught by Kaufman  as the spine and covering allow for a better hold of the desired device shape (Kaufman col 2 ln 10-13) despite the pressure applied (Kaufman col 2 ln 19-20) and the notches allow for a better bend to the desired shape (Kaufman col 4 ln 11-14).
With respect to claim 7, LiDonnici/Kaufman discloses The apparatus of claim 1, wherein the pliable layer includes a strip and pliable portions extending away from the strip (Kaufman Fig 5, pliable layer 16 includes a strip under core 40 with extended pliable portions 46/44).  
It would have been obvious to one of ordinary skill in the art before the effectiveness of the claimed invention to modify the first and second elongated sides of LiDonnici to have the notches as taught by Kaufman, the device of LiDonnici to additionally have the spine and outer covering as taught by Kaufman  as the spine and covering allow for a better hold of the desired device shape (Kaufman col 2 ln 10-13) despite the pressure applied (Kaufman col 2 ln 19-20) and the notches better bend to the desired shape (Kaufman col 4 ln 11-14).
With respect to claim 8, LiDonnici/Kaufman discloses The apparatus of claim 7, wherein the strip is centrally located in the pliable layer along the pliable layer length (Kaufman Fig 5, strip under core 40 with extended pliable portions 46/44 shown centrally located), and the pliable portions extend equal distances away from the strip on each side of the strip (Kaufman Fig 5 shown, pliable portions 46/44 shown equal in distance from the strip under core 40).  
It would have been obvious to one of ordinary skill in the art before the effectiveness of the claimed invention to modify the first and second elongated sides of LiDonnici to have the notches as taught by Kaufman, the device of LiDonnici to additionally have the spine and outer covering as taught by Kaufman  as the spine and covering allow for a better hold of the desired device shape (Kaufman col 2 ln 
With respect to claim 10, LiDonnici discloses An apparatus for at least partially covering an exposed end of a severed sternum of a patient after a sternotomy (Fig 19, device 10 shown covering an exposed sternum), the apparatus comprising: an inner layer having an inner layer length and an inner layer width (Fig 2, inner layer M shown to have a length in Fig 3 and a width parallel to “H” in Fig 2) and configured to be positioned with the inner layer length coincident with the exposed end (Fig 19, shown, [0071], detailed to be positioned and coincide with the exposed sternum); a pliable layer attached to the inner layer (Fig 2, pliable layer 106/102/104- pliable material detailed [0059]) and positioned with a pliable layer length coincident with the inner layer length and a pliable layer width coincident with the inner layer width (Fig 2, Fig 3, pliable layer 106/104/102 show to coincide with the length and width of inner layer M in Fig 2 and Fig 3), the pliable layer having a first side and a second side along the pliable layer length (Fig 2, first side 102 and second side 104).
LiDonnici is silent on the first side having a first plurality of notches disposed at intervals along the pliable layer length and the second side having a second plurality of notches disposed at intervals along the pliable layer length, wherein the pliable layer and the inner layer are configured to be formed, during surgery, at the first plurality of notches and the second plurality of notches to shape the 17 Attorney Docket No.: 513605.000010pliable layer and the inner layer to the curvature of the severed sternum and the pliable layer is plastically deformable such that it retains the formed shape; and an outer covering entirely covering outer surfaces of the pliable layer, such that the outer covering is configured to be engaged by a retractor.  
Kaufman teaches an analogous retracting system having a pliable layer 16 having a pliable layer width and a pliable layer length (Fig 3/Fig 5), the pliable layer having first and second elongated sides along the pliable layer length (Fig 5, sides 46/44), the first side having a first plurality of notches disposed at intervals along the pliable layer length and the second side having a second plurality of notches disposed at intervals along the pliable layer length (Fig 5, notches 52 shown on both sides 46/44), wherein the pliable layer and the inner layer are configured to be formed, during surgery, at the first plurality of notches and the second plurality of notches to shape the 17 Attorney Docket No.: 513605.000010pliable layer and the inner layer to the curvature of the severed sternum (col 4 ln 3-16, pliable layer 16 and inner most layer 20 along with 
It would have been obvious to one of ordinary skill in the art before the effectiveness of the claimed invention to modify the first and second elongated sides of LiDonnici to have the notches as taught by Kaufman, the device of LiDonnici to additionally have the spine and outer covering as taught by Kaufman  as the spine and covering allow for a better hold of the desired device shape (Kaufman col 2 ln 10-13) despite the pressure applied (Kaufman col 2 ln 19-20) and the notches allow for a better bend to the desired shape (Kaufman col 4 ln 11-14).
With respect to claim 16, LiDonnici discloses A method of at least reducing bleeding from one or more exposed ends of a severed sternum of a patient after a sternotomy ([0003], method step detailed), wherein each of the one or more exposed ends includes sternal cortex and sternal medulla surfaces and the sternotomy exposes pectoralis major muscle, adipose tissue, and dermis of the patient (Fig 19, inherent properties of a patient during an open sternum procedure), the method comprising:18 Attorney Docket No.: 513605.000010inserting an apparatus between two exposed ends of the severed sternum (Fig 19, device 100a/100b shown between two ends S1/S2 of the sternum); situating an inner layer of the apparatus along the sternal cortex and the sternal medulla surfaces of one of the two exposed ends (Fig 19, Fig 2, inner layer M shown placed on the exposed ends of the sternum S1/S2, inner layer shown to contact the sternum thus along the cortex and medulla as it contact the inner surface of the halved sternum and the internal surface relative to the chest cavity); the inner layer and a pliable layer attached to the inner layer (Fig 1, pliable layer 106/102/104- [0059] pliable material detailed) the pliable layer having a pliable layer width and a pliable layer length (Fig 1, pliable layer 106/102/104 shown to have a length in line with sides 102/104 and a width in between sides 102/104) to position the inner layer on the sternal cortex and the sternal medulla surfaces of the one of the two exposed ends (Fig 19, shown).
LiDonnici is silent on forming, during surgery, the inner layer and a pliable layer attached to the inner layer, the pliable layer having… a plurality of notches on each of first and second sides along the pliable layer length, such that the inner layer and the pliable layer are formed during surgery at the 
Kaufman et al teaches an analogous exposed surgical cavity cover with the method steps of and forming, during surgery, the inner layer and a pliable layer attached to the inner layer (Fig 5, Fig 3, pliable layer 16 and internal layer  22, detailed to be bend and thus formed during surgery, col 4 ln 10-15), the pliable layer having a pliable layer width and a pliable layer length (Fig 5, pliable layer 16 shown to have a length and width) and having a plurality of notches on each of first and second sides along the pliable layer length (Fig 5, first and second sides 46/44 shown to have notches 52), such that the inner layer and the pliable layer are formed during surgery at the plurality of notches over the one of the two exposed ends to position the of the one of the two exposed ends (col 4 ln 10-15, method step detailed), the pliable layer being plastically deformable such that the pliable layer retains the formed shape that the pliable layer is formed into during surgery (col 3 ln 10-20, material detailed, col 4 ln 5-15, function detailed).  
It would have been obvious to one of ordinary skill in the art before the effectiveness of the claimed invention to modify the first and second elongated sides of LiDonnici to have the notches as taught by Kaufman, the device of LiDonnici to additionally have the spine and outer covering as taught by Kaufman  as the spine and covering allow for a better hold of the desired device shape (Kaufman col 2 ln 10-13) despite the pressure applied (Kaufman col 2 ln 19-20) and the notches allow for a better bend to the desired shape (Kaufman col 4 ln 11-14).
With respect to claim 19, LiDonnici/Kaufman discloses The method of claim 16, comprising positioning the pliable layer (LiDonnici 106/104/102) with the pliable layer length coincident with a length of the exposed end (Fig 19, method step shown completed) the pliable layer distributes forces from the retractor along the pliable layer length of the pliable layer to reduce fracturing of the severed sternum (LiDonnici Fig 19, method step shown due to the pliable layer structure)
The current combination of LiDonnici/Kaufman is silent on such that an outer covering disposed over the pliable layer is configured to be engaged by a retractor.
Kaufman further teaches such that an outer covering 22 disposed over the pliable layer 16 is configured to be engaged by a retractor (Fig 4, capable of use with retractors thus capable of performing the claimed function).


Claims 2-4, 11-13, and 17-18 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LiDonnici/Kaufman as applied to claim 1 above, and further in view of Beaudry (US 7008392).
	With respect to claim 2, LiDonnici/Kaufman discloses The apparatus of claim 1, wherein the inner layer comprises a compressible layer disposed adjacent the pliable layer (LiDonnici Fig 2, inner layer M shown adjacent to pliable layer 106/102/104).  
	LiDonnici/Kaufman is silent on wherein the inner layer comprises a compressible layer.
Beaudry teaches an analogous device applied to an open wound of a user (col1 ln 50-60), the device having an analogous elongated pliable member 12 and an analogous medicated inner layer 22/32/24 wherein the inner layer comprises a compressible layer 22 (Beaudry Fig 3, element 22 adjacent to pliable layer 12)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostat source (inner layer M) of LiDonnici/Kaufman to be the compressible medicament system of Beaudry whose layered system allows for controlled delivery (Beaudry col 3 ln 1-5) and allows for both a hemostat material and a cleaning material at the site of the bleeding (Beaudry col 1 ln 44-45).
With respect to claim 3, LiDonnici/Kaufman discloses The apparatus of claim 1.
LiDonnici/Kaufman is silent on wherein the inner layer comprises: a compressible layer disposed adjacent the pliable layer; and an inner fabric disposed over the compressible layer, wherein the compressible layer is configured to be compressed to apposition the inner fabric on the exposed end of the severed sternum.  

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostat source (inner layer M) of LiDonnici/Kaufman to be the compressible medicament system of Beaudry whose layered system allows for controlled delivery (Beaudry col 3 ln 1-5) and allows for both a hemostat material and a cleaning material at the site of the bleeding (Beaudry col 1 ln 44-45).
With respect to claim 4, LiDonnici/Kaufman/Beaudry discloses The apparatus of claim 3, wherein the inner fabric includes a haemostatic material configured to at least reduce the bleeding from the severed end (Beaudry col 2 ln 53-55, col 1 ln 44-45).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostat source (inner layer M) of LiDonnici/Kaufman/Beaudry to be the compressible medicament system of Beaudry whose layered system allows for controlled delivery (Beaudry col 3 ln 1-5) and allows for both a hemostat material and a cleaning material at the site of the bleeding (Beaudry col 1 ln 44-45).
With respect to claim 11, LiDonnici/Kaufman discloses The apparatus of claim 10, wherein the inner layer comprises a layer disposed adjacent the pliable layer (LiDonnici Fig 2, inner layer M shown adjacent to pliable layer 106/102/104).  
	LiDonnici/Kaufman is silent on wherein the inner layer comprises a compressible layer.
Beaudry teaches an analogous device applied to an open wound of a user (col1 ln 50-60), the device having an analogous elongated pliable member 12 and an analogous medicated inner layer 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostat source (inner layer M) of LiDonnici/Kaufman to be the compressible medicament system of Beaudry whose layered system allows for controlled delivery (Beaudry col 3 ln 1-5) and allows for both a hemostat material and a cleaning material at the site of the bleeding (Beaudry col 1 ln 44-45).
 With respect to claim 12, LiDonnici/Kaufman discloses The apparatus of claim 10.
LiDonnici/Kaufman is silent on wherein the inner layer comprises: a compressible layer disposed adjacent the pliable layer; and an inner fabric disposed over the compressible layer, wherein the compressible layer is configured to be compressed to apposition the inner fabric on the exposed end of the severed sternum.  
Beaudry teaches an analogous device applied to an open wound of a user (col1 ln 50-60), the device having an analogous elongated pliable member 12 and an analogous medicated inner layer 22/32/24 wherein the inner layer comprises: a compressible layer disposed adjacent the pliable layer (Fig 3, element 22 adjacent to pliable layer 12); and an inner fabric disposed over the compressible layer (Fig 3, col 4 ln 40-46, fabric 24); and an inner fabric disposed over the compressible layer, wherein the compressible layer is configured to be compressed to apposition the inner fabric on the exposed end of the severed sternum (col 2ln 63-65, fabric layer 24 is the outer layer meant to be placed on the bleeding area thus the combined device would have the fabric on the exposed surface of the severed sternum).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostat source (inner layer M) of LiDonnici/Kaufman to be the compressible medicament system of Beaudry whose layered system allows for controlled delivery (Beaudry col 3 ln 1-5) and allows for both a hemostat material and a cleaning material at the site of the bleeding (Beaudry col 1 ln 44-45).
With respect to claim 13, LiDonnici/Kaufman/Beaudry discloses The apparatus of claim 12, wherein the inner fabric includes a haemostatic material configured to at least reduce the bleeding from the severed end (Beaudry col 2 ln 53-55, col 1 ln 44-45).  

With respect to claim 17, LiDonnici/Kaufman discloses The method of claim 16.
LiDonnici/Kaufman is silent on wherein situating an inner layer and forming the inner layer and a pliable layer comprises compressing a compressible layer of the inner layer to position the inner layer adjacent the sternal cortex and the sternal medulla surfaces.  
Beaudry teaches an analogous device applied to an open wound of a user (col1 ln 50-60), the device having an analogous elongated pliable member 12 and an analogous medicated inner layer 22/32/24, Beaudry teaches the steps of wherein situating an inner layer (Fig 3, col 4 ln 40-46, fabric 24) and forming the inner layer and a pliable layer comprises compressing a compressible layer of the inner layer to position the inner layer adjacent the exposed wound (col 2ln 63-65, fabric layer 24 is the outer layer meant to be placed on the bleeding area thus the combined device would have the fabric on the exposed surface).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostat source (inner layer M) of LiDonnici/Kaufman to be the compressible medicament system of Beaudry whose layered system allows for controlled delivery (Beaudry col 3 ln 1-5) and allows for both a hemostat material and a cleaning material at the site of the bleeding (Beaudry col 1 ln 44-45).
With respect to claim 18, LiDonnici/Kaufman/Beaudry discloses The method of claim 17, wherein situating an inner layer and forming the inner layer and a pliable layer comprises positioning an inner fabric on the compressible layer adjacent the sternal cortex and the sternal medulla surfaces (Fig 3, col 4 ln 40-46, fabric 24 and compressible layer 22 applied to exposed surface of the wound)(LiDonnici Fig 19, inner most layer M on the exposed surface of the sternal cortex and medulla surface shown).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the hemostat source (inner layer M) of LiDonnici/Kaufman to be the .

Claim 9 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over LiDonnici/Kaufman as applied to claim 1 above, and further in view of Deasey et al (US 2012/0088961).
With respect to claim 9, LiDonnici/Kaufman discloses The apparatus of claim 1, wherein the spine (Kaufman 40) has a spine length (Kaufman Fig 5, spine 40 shown to have a length).
LiDonnici/Kaufman is silent on and the spine includes a spine notch disposed along the spine length of the spine, wherein the spine notch is coincident with one of the plurality of notches in the pliable layer.  
Deasey et al. teaches an analogous supportive surgical system used with a retractor having a spine (Fig 2D, spine 260D) which includes a spine notch disposed along the spine length of the spine, wherein the spine notch is coincident with one of the plurality of notches in the pliable layer (Fig 2D, shows the spine 260D shown to have a notch align with notch 113/141 of the pliable/outer layer).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the spine of LiDonnici/Kaufman to have notches as taught by Deasey et al as the spine notches allow device to best fit and support the body cavity (Deasey et al [0008], [0010]).

Allowable Subject Matter
Claims 14-15 and 20 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and the Double Patenting rejection was overcome.

Conclusion
Deslauriers et al (US 2011/0082497) and Sommerich et al (US 2006/0084843) are cited to show that characteristics of the instant application are well known to those of ordinary skill in the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM D BAKER whose telephone number is (571)270-3333.  The examiner can normally be reached on Monday-Friday 9:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rachael E Bredefeld can be reached on (571)270-5237.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADAM BAKER/Examiner, Art Unit 3786